Citation Nr: 1418815	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

The propriety of the reduction of VA benefits to the 10 percent rate due to incarceration from July 1, 2008 to March 1, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 Decision of Waiver of Indebtedness by the Committee of Waivers and Compromises (COWC) of the Department of Veterans.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran's benefits were reduced to the rate payable for a 10 percent disability as a result of the Veteran's incarceration for a felony, effective July 1, 2008.

This determination was based largely on communications with the Texas Department of Criminal Justice which reported that the Veteran was returned to county jail on June 9, 2008 for a bench warrant and was incarcerated in county jail until his release on March 1, 2009.  

The Veteran has asserted that he was not incarcerated for this period of time, arguing in various statements that he was incarcerated from March 2, 2008 to May 23, 2008 or between March 2008 and June 2008.

The claim file includes records dated in July 2008 from a private hospital noting admission secondary to symptoms of dizziness wherein the Veteran was reported as being "discharged home" following treatment.  Additionally, there are VA medical center records dated in September 2008 and a VA examination report dated in October 2008, which included a physical examination.  These records do not note that the Veteran was incarcerated at the time of treatment.

Obviously, these records appear to directly conflict with the official information provided by the Texas with respect to the period of incarceration.  Additional development is necessary to confirm the period of the Veteran's incarceration before the propriety of the reduction of VA benefits may be considered by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran (who appears to be incarcerated at this time) and his representative and request any documentation that may help to confirm the dates of the Veteran's incarceration.  

2.  Contact the Texas Department of Criminal Justice and verify the Veteran's incarceration in all of its facilities.  Associate offender information details to include all dates of confinement and release between July 2008 and March 2009.

3.  Then, readjudicate the appeal.  If the reduction of benefits is confirmed, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



